Pee Cdeiam. Upon a decree to foreclose a mortgage in favor of defendant in error the premises were sold, but for an amount less than decree, interests and costs, and upon coming in of the master’s report a decree for the sum of $626.70 was entered against Charles S. Mosely and execution awarded. Ho error is perceived in the decree of foreclosure, but the decree for a deficiency was too large, as only $274 was due at its rendition. The defendant in error has, however, remitted in this court all of the decree above the said amount due, and thereby cured that error. The decree for foreclosure will be affirmed and the decree for the deficiency will be affirmed for $274, the balance having been remitted; but as there was error in that decree before the entry of the remittitur the costs in this court will_ be equally divided between the defendant in error and the plaintiff in error Charles S. Mosely. Decree affirmed.